Citation Nr: 0803413	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the veteran's 
application to reopen a claim of service connection for 
schizophrenia.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2006 and a video conference 
hearing before the undersigned in August 2007.  Transcripts 
of the hearings are of record.  

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In April 2004, the RO denied the veteran's application to 
reopen a claim of service connection for schizophrenia.  The 
veteran did not appeal.  

2.  Evidence received since the April 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004, the RO denied the veteran's application to 
reopen a claim of service connection for schizophrenia.  The 
basis of this denial was that there was no new evidence 
submitted showing that the veteran's schizophrenia was 
aggravated during service.  The veteran was notified of this 
decision and of his appellate rights by a letter dated that 
same month.  He did not appeal.  This decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the claim 
for schizophrenia as it is "new" within the meaning of 38 
C.F.R. § 3.156.  This evidence includes a medical treatment 
record from the Arkansas State Hospital dated March 1981 
stating that the veteran had schizophrenia since 1975 and the 
August 2007 hearing transcript, including the veteran's sworn 
testimony that prior to entering service, he was treated for 
schizophrenia and was rehabilitated and well enough to enter 
service.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it shows that his condition 
may have been aggravated during service.  As new and material 
evidence has been presented, the claim is reopened.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for schizophrenia is reopened; the appeal 
is granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for schizophrenia.  
The claim must be readjudicated on a de novo basis.

A VA examination is required in this case.  The record shows 
that the veteran was diagnosed with schizophrenia prior to 
service.  An in-service Medical Evaluation Board report 
concluded that the veteran had schizophrenia which existed 
prior to service, but was aggravated by service.  The veteran 
should be scheduled for a VA examination to obtain a medical 
opinion to determine whether his preexisting schizophrenia 
was aggravated during service, beyond the natural progression 
of that disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA examination 
by a psychiatrist.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  Any indicated studies should be 
performed.

The examiner should comment as to whether it 
is at least as likely as not that the 
veteran's prior schizophrenia was aggravated 
(underwent a permanent worsening beyond the 
natural progression of the disease) while he 
was in active service.  Any opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.  If 
the evidence of record is not sufficient to 
enable a response to this inquiry, the 
examiner should so state.  

2.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


